 



Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
April 27, 2007, between Enzon Pharmaceuticals, Inc. (the “Company”), a Delaware
corporation with offices in Bridgewater, New Jersey, and Jeffrey H. Buchalter
(the “Executive”), a resident of Warren, New Jersey.
     WHEREAS, the Company and the Executive are parties to that certain
Employment Agreement, dated as of December 22, 2004 (the “Employment
Agreement”).
     WHEREAS, the Company and the Executive desire to amend and restate the
Employment Agreement as set forth in this Amended and Restated Employment
Agreement.
     WHEREAS, the Company wishes to employ the Executive to render services for
the Company on the terms and conditions set forth in this Agreement, and the
Executive wishes to be retained and employed by the Company on such terms and
conditions;
     NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:
     1. Employment. The Company hereby employs the Executive, and the Executive
accepts such employment and agrees to perform services for the Company, for the
period and upon the other terms and conditions set forth in this Agreement.
     2. Term. The term of the Executive’s employment hereunder commenced on
December 22, 2004 (the “Commencement Date”), and unless terminated at an earlier
date in accordance with Section 9 hereof, shall extend through such date, not
earlier than December 31, 2009, which is twelve (12) months following the date
on which either party hereto receives written notice (a “notice of non-renewal”)
from the other party that such other party does not wish for the term hereof to
continue beyond such twelve (12) month period (the “Term”). Subject to possible
earlier termination in accordance with Section 9 hereof, unless and until a
notice of non-renewal is given by a party, the Term shall always have at least
twelve (12) months remaining, and all of the provisions of this Agreement shall
continue in full force and effect during such period.
     3. Position and Duties.
     (a) Service with Company. During the term of the Executive’s employment,
the Executive shall serve in the positions of President and Chief Executive
Officer of the Company and the chairman of the Company’s Board of Directors (the
“Board”) (the “Chairman of the Board”), and Executive shall have the authority,
duties and responsibilities associated with those positions, including, without
limitation, the authority and duty generally to supervise and direct the
business of the Company, subject to the control and direction of the Board and
of any duly authorized Committee of the Board.

 



--------------------------------------------------------------------------------



 



     (b) Performance of Duties.
     (i) Subject to the provisions hereof, the Executive agrees to serve the
Company faithfully and to the best of his ability and to devote his full time,
attention and efforts to the business and affairs of the Company during his
employment by the Company.
     (ii) Executive has provided the Company with: 1) a draft of a Consulting
Agreement between Executive and Genzyme Corporation (“Genzyme”) (such draft
substantially in the form as previously sent to the Company being the
“Consulting Agreement”); and 2) the Employment Agreement, dated as of January 1,
2002, agreed to by Executive and Executive’s former employer (the “Employee
Agreement”) which, to the best of Executive’s knowledge, are the only agreements
which could arguably restrict or interfere with his employment activities
subsequent to the termination of his employment with such former employer.
Company agrees that the execution by Executive of and the performance by
Executive of his obligations under the Consulting Agreement shall not constitute
a breach of this Agreement, and Company specifically authorizes Executive to
fulfill the terms of the Consulting Agreement. Further, in the event that
Genzyme elects not to execute the Consulting Agreement or in the event the
Consulting Agreement is terminated (other than termination by or at the behest
of the Executive or as a result of Executive’s refusal to perform the services
required of him under the Consulting Agreement, provided such refusal to perform
is not related to Executive’s employment pursuant to this Agreement) then the
Company shall pay to Executive an amount which is equal to 50% of the payments
which would have been payable to Executive under the Consulting Agreement and
were not paid by Genzyme (such payments by the Company being referred to herein
as “Consulting Agreement Payments”). Any Consulting Agreement Payments made by
the Company to Executive shall be made at the same time (the “Consulting
Agreement Payment Date”) and subject to the same conditions as the corresponding
payments which would have been made to Executive under the Consulting Agreement.
In no event shall the Consulting Agreement Payments made by the Company exceed
$750,000. The Company and the Executive agree that any Consulting Agreement
Payments required to be made by the Company pursuant to this 3(b)(ii) shall be
in the form of shares of the Company’s common stock (the “Common Stock”) issued
pursuant to the Company’s 2001 Incentive Stock Plan, as amended (the “Stock
Plan”) and the number of shares of Common Stock to be issued to the Executive as
a Consulting Agreement Payment shall be determined by dividing the amount of the
Consulting Agreement Payment by the last reported sale price of a share of
Common Stock as reported by the Nasdaq Stock Market on any such Consulting
Agreement Payment Date or, if the Nasdaq Stock Market is not open on such
Consulting Agreement Payment Date, on the day next preceding such Consulting
Agreement Payment Date on which the Nasdaq Stock Market is open. Any tranche of
shares of Common Stock issued to the Executive pursuant to this Section 3(b)(ii)
shall vest in three equal amounts on each of the first three anniversary dates
of the Consulting Agreement Payment Date on which they were issued. Executive
shall pay to the Company an amount equal to the aggregate par value of any such
Common Stock issued pursuant to this Section 3(b)(ii) at the time of issuance.
The grant of such Common Stock shall be represented by, and subject to, the
terms of a restricted stock agreement substantially similar to the agreement
annexed hereto as Exhibit B. If the number of shares of Common Stock available
for issuance under

 



--------------------------------------------------------------------------------



 



the Stock Plan on any Consulting Agreement Payment Date is not sufficient to
enable the Company to meet its obligations under this Paragraph, then the
Company shall cover any deficiency in the required payment amount by making an
additional payment in the form of cash or, at the Company’s sole option, shares
of Common Stock issued outside of the Stock Plan. Prior to the issuance of any
Common Stock pursuant to this Section 3(b)(ii) to the Executive, the Company
shall cause such issuance to be registered under the Securities Act of 1933, as
amended (the “1933 Act”), such that Executive will be able to sell such common
stock without complying with the holding period required under Rule 144
promulgated under the 1933 Act.
     (iii) Executive agrees that he will not use on behalf, or for the benefit,
of the Company or disclose to the Company any confidential information of or
concerning his former employer or, to the extent prohibited by the Consulting
Agreement, Genzyme. It is the Company’s intention that Executive not breach any
confidentiality agreement he may have with his former employer or Genzyme. Based
on his knowledge of his former employer’s business and confidential information
and the information concerning the Company’s business heretofore provided to
Executive by the Company or publicly available, to the best of Executive’s
knowledge, his entering into and performing this Agreement will not constitute a
breach of the Employee Agreement or the Consulting Agreement as same may be
executed by Executive and Genzyme or any other obligation of the Executive.
Executive will not render or perform services for any other corporation, firm,
entity or person which are inconsistent with the provisions of this Agreement
other than pursuant to the terms of the Consulting Agreement.
     (iv) While he remains employed by the Company, the Executive may
participate in reasonable charitable activities and personal investment
activities so long as such activities do not conflict or interfere with the
performance of his obligations under this Agreement. Subject to the prior
approval of the Board, which will not be unreasonably withheld, Executive may
join and serve on the board of directors of other companies, provided that such
other company is not a competitor of the Company and such service would not
interfere with Executive’s obligations to the Company hereunder or involve or
potentially involve a conflict of interest, as determined by the Board.
     4. Compensation.
     (a) Base Salary. The Company shall pay to the Executive, less applicable
deductions and withholdings, base salary (the “Base Salary”) at an annual rate
of Seven Hundred Seventy Five Thousand Dollars ($775,000) per year, which Base
Salary shall be paid in accordance with the Company’s normal payroll procedures
and policies for its senior management. The compensation payable to Executive
during each fiscal year of the Company shall be established by the Board or the
Compensation Committee thereof following an annual performance review, but in no
event shall the annual rate of Base Salary for any successive year of the Term
be less than the highest annual rate of Base Salary in effect during the
previous year of the Term.

 



--------------------------------------------------------------------------------



 



     (b) Annual Bonus. Commencing with the fiscal year ending June 30, 2005,
Executive shall be entitled to participate in the Company’s bonus plan for
management and any successor bonus plan covering management (the “Bonus Plan”).
Under the Bonus Plan, the Executive shall be eligible to receive a
performance-based cash bonus for each year of employment (commencing July 1,
2004) in an amount, and based on individual and/or corporate objectives, targets
and factors (and evaluation as to the extent of achievement thereof), to be
established and determined by the Board in its discretion following consultation
between the Board and Executive prior to, or within sixty (60) days after the
commencement of, each fiscal year (the “Performance Criteria”). Under the Bonus
Plan for Executive, (i) the minimum cash bonus shall be zero (0), (ii) the
target cash bonus shall equal 100% of the Base Salary (the “Target Bonus”), and
(iii) the maximum cash bonus shall equal 200% of Base Salary. Notwithstanding
the foregoing, and subject to the provisions of Section 10 hereof Executive
shall be entitled to receive a guaranteed minimum cash bonus in the amount of
Four Hundred Twelve Thousand Five Hundred Dollars ($412,500) for the fiscal year
ending June 30, 2005, which bonus shall be payable in July 2005 (the “2005
Bonus”). Within sixty (60) days after the end of each fiscal year, the Board,
based upon its evaluation as to the extent of Executive’s achievement of the
Performance Criteria, shall award Executive his performance-based cash bonus, if
any, hereinafter referred to as the “Earned Bonus.”
     (c) Participation in Benefit Plans; Indemnification. While he is employed
by the Company, Executive shall also be eligible to participate in any incentive
and employee benefit plans or programs which may be offered by the Company to
the extent that Executive meets the requirements for each individual plan and in
all other plans in which Company executives participate. The Company provides no
assurance as to the adoption or continuance of any particular employee benefit
plan or program, and Executive’s participation in any such plan or program shall
be subject to the provisions, rules and regulations applicable thereto. To the
extent the Company’s group life insurance plan available for Executive provides
for a death benefit of less than $3 million and the Company’s long-term
disability insurance policy provides for an annual disability benefit to
Executive of less than $500,000, the Company shall reimburse Executive for an
aggregate of up to $15,000 per year to cover Executive’s cost of acquiring
supplemental group term life insurance and supplemental long-term disability
insurance to provide benefits that cover the foregoing deficiencies in coverage
under the Company’s policies. The Company shall indemnify Executive and hold him
harmless from and against any claim, liability and expense (including, without
limitation, reasonable attorney fees) made against or incurred by him in
connection with his employment by the Company or his membership on the Board, in
a manner and to an extent that is not less favorable to the Executive as the
indemnification protection that is afforded by the Company to any other senior
officer or director and that is consistent with industry custom and standards.
     (d) Expenses. The Company will pay or reimburse Executive for all
reasonable and necessary out-of-pocket expenses incurred by him in the
performance of his duties under this Agreement, subject to the Company’s normal
policies for expense verification. The Company shall also reimburse Employee for
the reasonable and necessary costs of relocating his household goods from San
Antonio and other reasonable and necessary moving and interim housing expenses
incurred in connection with the move of Employee and his family from San
Antonio, Texas to the New Jersey area. Such reasonable and necessary moving and
interim housing expenses shall include, but not be limited to (1) realtor
commissions and customary closing costs in connection with the sale of his home
in Texas and interim loan closing costs and permanent loan

 



--------------------------------------------------------------------------------



 



closing costs relating to the acquisition of his home in the New Jersey area,
(2) interest payments on the mortgage loan relating to his home in Texas until
such time as his home in Texas shall have been sold and (3) extra or redundant
costs (other than the principal payments on his mortgage loan relating to his
home in Texas) associated with, or incurred in connection with, the continued
ownership of his home in Texas pending its sale. In addition, the Company shall
provide an additional payment to Executive such that after taking into account
any taxes on such payment, Executive shall retain a sufficient amount equal to
any income tax liability incurred by Executive in connection with the foregoing
payments and reimbursements under this subparagraph (d)(i).
     (i) The Company will also bear the cost of a corporate country club
membership, at Fiddler’s Elbow Country Club, for use by Executive during the
Term. Subject to the accuracy of the representations by Executive in Section
3(b) hereof, the Company shall reimburse Executive for all reasonable costs
incurred by Executive in defending any action by Executive’s prior employer or
Genzyme which seeks to prevent or restrict Executive from performing his duties
and obligations to the Company hereunder.
     (e) Stock Options.
     (i) Subject to Executive commencing his employment hereunder as the
Company’s President and Chief Executive Officer on the Commencement Date,
Executive shall be granted an option to purchase 725,000 shares of Common Stock
(the “Option”) pursuant to the Stock Plan and the form of Non-Qualified Stock
Option Agreement attached hereto as Exhibit A (the “Option Agreement”) with an
exercise price per share equal to the last reported sale price of a share of
Common Stock as reported by the Nasdaq Stock Market on the Commencement Date or,
if the Nasdaq Stock Market is not open on the Commencement Date, on the day next
preceding the Commencement Date on which the Nasdaq Stock Market is open. The
Option shall vest and be exercisable as to 225,000 shares on the Commencement
Date, and as to an additional 125,000 shares on each of the first four
anniversaries of the Commencement Date. In addition, at the discretion of the
Board of Directors (or its applicable committee), Executive shall be entitled to
receive further grants of stock options, subject to the terms of the Stock Plan.
     (ii) The Option shall immediately and fully vest and become exercisable
when the last reported sale price of a share of the Common Stock is at least one
hundred dollars ($100.00) as reported on the Nasdaq Stock Market for at least
twenty (20) consecutive trading days, provided that, except as otherwise
provided in Section 10 hereof, Executive is then employed by the Company. Except
as otherwise provided in Section 10 hereof, once the Option becomes exercisable
it shall remain exercisable until 5:00 p.m. New York City time on the tenth
(10th) anniversary of the Commencement Date. Except as otherwise provided in
this Agreement, the Option Agreement, a copy of which Executive has received and
reviewed, shall govern the terms of the Option.

 



--------------------------------------------------------------------------------



 



     (f) Restricted Stock. Subject to Executive commencing his employment
hereunder as the Company’s President and Chief Executive Officer, no later than
ten (10) days after the Commencement Date, Executive shall be issued 75,000
shares of Common Stock (the “Restricted Stock”) pursuant to the Stock Plan,
which shares shall vest as to 22,500 shares on each of the third and fourth
anniversaries of the Commencement Date and as to 30,000 shares on the fifth
anniversary of the Commencement Date. Executive shall pay $750 to the Company
for the Restricted Stock. The grant of the Restricted Stock shall be represented
by, and subject to, the terms of the Restricted Stock Agreement annexed hereto
as Exhibit B. Prior to the issuance of the Restricted Stock to the Executive,
the Company shall cause such issuance to be registered under the Securities Act
of 1933, as amended (the “1933 Act”), such that Executive will be able to sell
the Restricted Stock without complying with the holding period required under
Rule 144 promulgated under the 1933 Act.
     (g) Vacation. Executive shall be entitled to vacations in accordance with
the policy of the Company with respect to its senior management, in effect from
time to time.
     (h) Tax and Financial Planning Services. During each year of the term of
this Agreement, Company agrees to reimburse Executive, up to $10,000 per fiscal
year, for the costs of all tax return preparation, including any United States,
state, or local returns, as well as for professional estate and financial
planning services, if any, with Executive choosing the tax and other
professionals who will provide such services. In addition, the Company shall pay
or reimburse the Executive for reasonable legal fees incurred in connection with
this Agreement.
     5. Noncompetition and Confidentiality Covenant.
     (a) Noncompetition. The “Noncompete Period” shall be (i) the period of
Executive’s employment with the Company, and (ii) (A) the two (2) year period
immediately following termination of Executive’s employment with the Company in
the event the Company terminates Executive’s employment for Cause pursuant to
Section 9(a)(iii) hereof, Executive voluntarily terminates his employment (but
not any termination by Executive for Good Reason pursuant to Section 9(c)
hereof) or Executive’s employment is terminated in a manner which entitles him
to severance payments under Section 10 hereof or (B) the one (1) year period
following termination of Executive’s employment with the Company if the Term
ends as a result of a notice of non-renewal under Section 2 hereof. In
consideration for the compensation payable to Executive pursuant to this
Agreement, including without limitation the Option and Restricted Stock granted
to Executive hereunder, during the Noncompete Period, Executive will not
directly, or indirectly, whether as an officer, director, stockholder, partner,
proprietor, associate, employee, consultant, representative or otherwise,
become, or be interested in or associated with any other person, corporation,
firm, partnership or entity, engaged to a significant degree in (x) developing,
manufacturing, marketing or selling enzymes, protein-based biopharmaceuticals or
other pharmaceuticals that are modified using polyethylene glycol (“PEG”),
(y) developing, marketing or selling single-chain antigen-binding proteins or
(z) any technology or area of business in which the Company becomes involved to
a significant degree during the period of Executive’s employment with the
Company. For purposes of the preceding sentence, to determine whether any entity
is engaged in such activities to a “significant degree”, comparison will be made
to the Company’s operations at that time. In other words, an entity will be
deemed to be engaged in an activity to a significant degree if the number of
employees and/or amount of funds devoted by

 



--------------------------------------------------------------------------------



 



such entity to such activity would be material to the Company’s operations at
that time. Notwithstanding anything to the contrary contained herein, Executive
shall be entitled to work with or for (i) an entity that is developing,
marketing or manufacturing monoclonal antibodies, (ii) a licensee of the Company
if the only activities conducted by such licensee that would be covered by the
restrictions in this Section 5(a) are conducted pursuant to, and covered by, the
license granted by the Company and (iii) an entity that is engaged in a research
project that would be covered by the restrictions in this Section 5(a) if such
research project is not material to such entity and Executive would have no
direct involvement in such research project; provided in the case of employment
covered by clauses (ii) and (iii) Executive shall have provided the Board with a
detailed description of the proposed employment and obtained the written consent
of the Board (which consent will not be unreasonably withheld) prior to
commencing any such employment. Executive is hereby prohibited from ever using
any of the Company’s proprietary information or trade secrets to conduct any
business, except for the Company’s business while Executive is employed by the
Company as provided in Section 5(b) hereof. The provisions contained in this
Section 5(a) shall survive the termination of Executive’s employment pursuant to
Section 9 hereof or otherwise. In the event Executive breaches any of the
covenants set forth in this Section 5(a), the running of the period of
restriction set forth herein shall be tolled for the period during which the
breach exists and recommence upon Executive’s compliance with the terms of this
Section 5(a).
     (b) Confidentiality.
     (i) Executive acknowledges that, by reason of his employment by the
Company, he will have access to confidential information of the Company,
including, but not limited to, information and knowledge pertaining to products,
inventions, discoveries, improvements, innovations, designs, ideas, trade
secrets, proprietary information, manufacturing, packaging, advertising,
marketing, distribution and sales methods, sales and profit figures, customer
and vendor lists and relationships between the Company and dealers,
distributors, sales representatives, wholesalers, customers, suppliers and
others who have business dealings with them (“Confidential Information”). The
Executive acknowledges that such Confidential Information is a valuable and
unique asset of the Company and covenants that, both during and after the Term,
he will not disclose any Confidential Information to any person or entity, nor
use the Confidential Information for any purpose, except as his duties as an
employee of the Company may require, without the prior written authorization of
the Board. The obligation of confidentiality imposed by this Section 5(b) shall
not apply to Confidential Information that otherwise becomes generally known to
the public through no act of the Employee in breach of this Agreement or any
other party in violation of an existing confidentiality agreement with the
Company or which is required to be disclosed by court order or applicable law.
     (ii) All records, designs, patents, business plans, financial statements,
manuals, memoranda, lists, research and development plans and products, and
other property delivered to or compiled by Executive for or on behalf of the
Company or its vendors or customers that pertain to the business of the Company
shall be and remain the property of the Company, and be subject at all times to
its discretion and control. Likewise, all formulae, correspondence, reports,
records, charts, advertising materials and other similar data pertaining to the
business, activities or future plans of the Company (and all copies thereof)
that are collected by Executive shall be delivered promptly to the

 



--------------------------------------------------------------------------------



 



Company without request by it upon termination of Executive’s employment.
     (c) Nonsolicitation of Employees. During the Noncompete Period, Executive
shall not, directly or indirectly, personally or through others, encourage to
leave employment with the Company, solicit for employment, or advise or
recommend to any other person, firm, business, or entity that they employ or
solicit for employment, any employee of the Company or of any parent,
subsidiary, or affiliate of the Company.
     6. Ventures. If, during the term of his employment, the Executive is
engaged in or associated with the planning or implementing of any project,
program, venture or relationship involving the Company and a third party or
parties, all rights in such project, program, venture or relationship shall
belong to the Company. Except as approved by the Board, the Executive shall not
be entitled to any interest in such project, program, venture or relationship or
to any commission, finder’s fee or other compensation in connection therewith
other than the compensation to be paid to the Executive as provided in this
Agreement.
     7. Acknowledgment. Executive agrees that the covenants and agreements
contained in Section 5 hereof are material to this Agreement; that each of such
covenants is reasonable and necessary to protect and preserve the Company’s
interests, properties and business; that irreparable loss and damage will be
suffered by the Company should Executive breach any of such covenants and
agreements; that each of such covenants and agreements is separate, distinct and
severable not only from the other of such covenants and agreements but also from
the other and remaining provisions of this Agreement; that the unenforceability
or breach of any such covenants or agreement shall not affect the validity or
enforceability of any other such covenant or agreement or any other provision of
this Agreement; and that, in addition to other remedies available to it, the
Company shall be entitled to both temporary and permanent injunctions and any
other rights or remedies it may have, at law or in equity, to end or prevent a
breach or contemplated breach by Executive of any such covenants or agreements.
     (a) Geographic Extent of Executive’s Obligations Concerning Section 5. The
restrictions contained in Section 5 are limited to the United States. Given the
nature of the Company’s business, the restrictions contained in Section 5 cannot
be limited to any particular geographic region within the United States.
Therefore, the obligations of Executive under Section 5 shall apply to any
geographic area in which the Company (i) has engaged in business during the
period of Executive’s employment with the Company through its investment or
trading activities or otherwise, or (ii) has otherwise established during the
period of Executive’s employment with the Company its goodwill, business
reputation or any customer or vendor relations.
     (b) Limitation of Covenant. Ownership by Executive, as a passive
investment, of less than five percent of the outstanding shares of capital stock
or equity of any corporation or other entity that is publicly traded shall not
constitute a breach of Section 5.
     (c) Blue Pencil Doctrine. The restrictions contained in Section 5 are
limited to the United States. If the duration or geographical extent of, or
business activities covered by, Section 5 are in excess of what is valid and
enforceable under applicable law, then such provision shall

 



--------------------------------------------------------------------------------



 



be construed to cover only that duration, geographical extent or activities that
are valid and enforceable. Executive acknowledges the uncertainty of the law in
this respect and expressly stipulates that this Agreement be given the
construction which renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.
     (d) Disclosure. Executive shall disclose to any prospective employer, prior
to accepting or continuing employment, the existence of Section 5 of this
Agreement and shall provide such prospective employer with a copy of Section 5
of this Agreement. The obligation imposed by this subsection 7(d) shall
terminate two years after the termination of Executive’s employment with the
Company.
     8. Intellectual Property and Related Matters.
     (a) Disclosure and Assignment. Executive will promptly disclose in writing
to the Company complete information concerning each and every product,
invention, discovery, practice, process or method, whether patentable or not,
made, developed, perfected, devised, conceived or first reduced to practice by
Executive, either solely or in collaboration with others, during the Term, or
within six months thereafter, whether or not during regular working hours,
relating either directly or indirectly to the business, products, practices or
techniques of the Company (“Developments”). Executive, to the extent that he has
the legal right to do so, hereby acknowledges that any and all of the
Developments are the property of the Company and hereby assigns and agrees to
assign to the Company any and all of Executive’s right, title and interest in
and to any and all of the Developments. At the request of the Company, Executive
will confer with the Company and its representatives for the purpose of
disclosing all Developments to the Company, as the Company shall reasonably
request during the period ending one year after the Term.
     (b) Limitation on Section 8(a). The provisions of Section 8(a) shall not
apply to any Development meeting the following conditions:
      (i) such Development was developed entirely on the Executive’s own time;
      (ii) such Development was made without the use of any Company equipment,
supplies, facility or trade secret or customer information;
      (iii) such Development does not relate (A) directly to the business of the
Company or (B) to the Company’s actual or demonstrably anticipated research or
product or customer development; and
      (iv) such Development does not result from any work performed by the
Executive for the Company.
     (c) Assistance of Executive. Upon request and without further compensation
therefor, but at no expense to Executive, Executive will do all lawful acts,
including but not limited to, the execution of papers and lawful oaths and the
giving of testimony, that in the opinion of the Company, may be necessary or
desirable in enforcing the Company’s intellectual property and trade secret
rights, and for perfecting, affirming and recording the Company’s complete
ownership and title thereto.

 



--------------------------------------------------------------------------------



 



     (d) Records. Executive will keep complete, accurate and authentic accounts,
notes, data and records of the Developments in the manner and form requested by
the Company. Such accounts, notes, data and records shall be the property of the
Company, and, upon the earlier of the Company’s request or the conclusion of his
employment, Executive will promptly surrender same to the Company.
     (e) Copyrightable Material. All right, title and interest in all
copyrightable material that Executive shall conceive or originate, either
individually or jointly with others, and which arise out of the performance of
this Agreement, will be the property of the Company and are by this Agreement
assigned to the Company along with ownership of any and all copyrights in the
copyrightable material. Upon request and without further compensation therefor,
but at no expense to Executive, Executive shall execute all papers and perform
all other acts necessary to assist the Company to obtain and register copyrights
on such materials in any and all countries. Where applicable, works of
authorship created by Executive for the Company in performing his
responsibilities under this Agreement shall be considered “works made for hire,”
as defined in the U.S. Copyright Act.
     (f) Know-How and Trade Secrets. All know-how and trade secret information
conceived or originated by Executive that arises out of the performance of his
obligations or responsibilities under this Agreement or any related material or
information shall be the property of the Company, and all rights therein are by
this Agreement assigned to the Company.
     9. Termination of Employment.
     (a) Grounds for Termination. Executive’s employment pursuant to this
Agreement shall terminate prior to the expiration of the Term in the event that
at any time:
     (i) Executive dies,
     (ii) Executive becomes disabled (as defined below), so that he cannot
perform the essential functions of his position with or without reasonable
accommodation,
     (iii) The Board elects to terminate Executive’s employment for “Cause” and
notifies Executive in writing of such election, or
     (iv) The Board elects to terminate Executive’s employment without “Cause”
and notifies Executive in writing of such election.
     If Executive’s employment is terminated pursuant to clause (i), (ii) or
(iii) of this Section 9(a), such termination shall be effective immediately. If
Executive’s employment is terminated pursuant to subsection (iv) of this
Section 9(a), such termination shall be effective 30 days after delivery of the
notice of termination.
     (b) “Cause” Defined. “Cause” shall mean (i) the willful engaging by
Executive in illegal conduct or gross misconduct which is demonstrably and
materially injurious to the

 



--------------------------------------------------------------------------------



 



Company, (ii) Executive’s refusal to attempt to perform his obligations to the
Company hereunder (other than any such failure resulting from illness or
incapacity), which refusal is demonstrably and materially injurious to the
Company, but only after Executive has first received prior written notice of
such alleged refusal, and fifteen (15) days thereafter to perform his
obligations to the Company, or (iii) Executive’s breach of his obligations under
this Agreement, which breach is demonstrably and materially injurious to the
Company, but only after Executive has first received prior written notice of
such alleged breach and fifteen (15) days thereafter to perform his obligations
to the Company For purposes of this Section 9(b), no act or failure to act on
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that Executive’s
action of omission was in the best interest of the Company. Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for Cause
unless and until the Company delivers to Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board (not including Executive) at a meeting of the Board
called and held for such purpose (after reasonable notice to Executive and an
opportunity for Executive, together with counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive engaged in
conduct set forth above and specifying the particulars thereof in reasonable
detail.
     (c) Termination by Executive for Good Reason. Executive’s employment
pursuant to this Agreement may be terminated by Executive prior to the
expiration of the Term in the event Executive has a “Good Reason” to terminate
his employment, which shall mean the following:
          (i) Any material adverse change in Executive’s status or position,
including, without limitation, any material adverse change in Executive’s status
or position as a result of a diminution in Executive’s position, duties,
responsibilities or authority or the assignment to Executive of any duties or
responsibilities which are inconsistent with Executive’s status or position, or
any removal of Executive from or any failure to reappoint or reelect Executive
to such positions, it being understood that Executive’s not holding the
positions of President, Chief Executive Officer and Chairman of the Board, at
any time and for any reason without the Executive’s written consent will
constitute Good Reason hereunder; or
          (ii) The failure of the Board to continue to maintain Executive as
Chairman of the Board at all times during the Term; or
          (iii) The failure of the Board to nominate Executive for reelection to
the Board and recommend to the Company’s stockholders that they vote in favor of
Executive’s reelection to the Board upon expiration of Executive’s term on the
Board at any time during the Term; or
          (iv) A reduction in Executive’s annual Base Salary as the same may be
increased from time to time or failure to pay same; or
          (v) A reduction in the Target Bonus which could be paid to Executive
under the Bonus Plan below 100% of Executive’s Base Salary or a failure to pay
when due any Earned Bonus (including, without limitation, the guaranteed bonus
for the fiscal year ending June 30, 2005 under

 



--------------------------------------------------------------------------------



 



Section 4(c) hereof), provided however, that the Company’s failure to actually
award any bonus to Executive, or the Company’s actually awarding a bonus to
Executive which is less than the Target Bonus, shall not constitute Good Reason;
or
     (vi) The breach by the Company of any of its material obligations under
this Agreement; or
     (vii) The relocation of the Company’s principal executive offices to a
location more than thirty-five (35) miles from the location of such offices or
the Company requiring Executive to be based anywhere other than the Company’s
principal executive offices, except for required travel substantially consistent
with Executive’s business obligations.
     Prior to the Executive being permitted to terminate his employment for Good
Reason, the Company shall have sixty (60) days to cure any such alleged breach,
assignment, reduction or requirement, after Executive provides the Company
written notice of the actions or omissions constituting such breach, assignment,
reduction or requirement.
     (d) “Change of Control” Defined. Change of Control means the following:
            (i) “Board Change” which, for purposes of this Agreement, shall have
occurred if, over any twenty-four month period, a majority of the seats (other
than vacant seats) on the Company’s Board were to be occupied by individuals who
were neither (A) nominated by at least one-half (1/2) of the directors then in
office (but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person (as defined herein) other than the Board)
nor (B) appointed by directors so nominated, or
            (ii) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”), (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of a majority of the then
outstanding voting securities of the Company (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (A) any acquisition by the Company, or (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(C) any public offering or private placement by the Company of its voting
securities; or
            (iii) a consolidation of the Company with another entity or a merger
of the Company with another entity in which neither the Company nor a
corporation that, prior to the merger or consolidation, was a subsidiary of the
Company, shall be the surviving entity; or
            (iv) a merger or consolidation of the Company following which either
the Company or a corporation that, prior to the merger or consolidation, was a
subsidiary of the Company, shall be the surviving entity and a majority of the
Outstanding Company Voting Securities is

 



--------------------------------------------------------------------------------



 



owned by a Person or Persons who were not “beneficial owners” of a majority of
the Outstanding Company Voting Securities immediately prior to such merger or
consolidation; or
     (v) a voluntary or involuntary liquidation of the Company; or
     (vi) a sale or disposition by the Company of at least 80% of its assets in
a single transaction or a series of transactions (other than a sale or
disposition of assets to a subsidiary of the Company in a transaction not
involving a Change of Control or a change in control of such subsidiary).
     (e) “Disabled” Defined. As used in this Agreement, the term “disabled”
means any mental or physical condition that renders Executive unable to perform
the essential functions of his position, with or without reasonable
accommodation, for a period in excess of 180 days.
     (f) Surrender of Records and Property. Upon termination of his employment
with the Company, Executive shall deliver promptly to the Company all records,
manuals, books, lists, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof that relate in
any way to the business, products, practices or techniques of the Company, and
all other property, trade secrets and confidential information of the Company,
including, but not limited to, all documents that in whole or in part contain
any trade secrets or confidential information of the Company, which in any of
these cases are in his possession or under his control.
     10. Effect of Termination.
     (a) Termination Without Cause or for Good Reason .
     In the event the Company terminates Executive’s employment as the Company’s
President and Chief Executive Officer without Cause pursuant to Section 9(a)(iv)
hereof or Executive terminates such employment for Good Reason pursuant to
Section 9(c) hereof,
     (i) Executive shall receive a lump sum cash payment equal to the sum of
(1) any Base Salary payable through the date of termination and any Earned Bonus
which remains unpaid as of the date of termination; (2) an amount equal to 400%
of the Executive’s Base Salary in effect at the time of his termination (or, if
greater, the highest Base Salary in effect for any prior year); and (3) the pro
rata portion of the Target Bonus (based on the Base Salary described in (i)(2)
above) for the period worked during the fiscal year in which his termination
occurs;
     (ii) if Executive, and any spouse and/or dependents (“Family Members”) has
medical, dental and vision coverage on the date of such termination under a
group health plan sponsored by the Company, then, for the first four (4) years
following the date of such termination, the Company will pay the full cost of
continuing at least comparable medical, dental and vision coverage for the
Executive and his covered Family Members and the full cost of continuing at
least comparable term life and long-term disability insurance benefits,
provided, that the Company shall have no obligation to pay for such coverage if
and to the extent the Executive and/or his Family Members become entitled to

 



--------------------------------------------------------------------------------



 



receive comparable benefits from and at the expense of a subsequent employer;
     (iii) the restricted stock (and/or cash equivalent, if any) granted to
Executive pursuant to Section 3(b)(ii) and the Restricted Stock granted pursuant
to Section 4(f) hereof shall vest immediately upon termination;
     (iv) to the extent the Option granted to Executive pursuant to Section 4(e)
hereof has not vested at the time of such termination the Option will vest
immediately upon termination;
     (v) the Option granted to Executive pursuant to Section 4(e) hereof which
has vested or become vested at the time or as a result of such termination will
remain exercisable until its expiration date; and
     (vi) Executive shall continue to be entitled to any deferred compensation
and other unpaid amounts and benefits earned and vested prior to or as a result
of Executive’s termination.
     (b) Termination For Cause. In the event the Company terminates Executive’s
employment as the Company’s President and Chief Executive Officer for Cause
pursuant to Section 9(a)(iii) hereof, (i) Executive shall be entitled to receive
payment of any Base Salary payable through the date of termination and any
Earned Bonus which remains unpaid as of the date of termination, (ii) Executive
shall continue to be entitled to any deferred compensation and other unpaid
amounts and benefits earned and vested prior to Executive’s termination,
(iii) to the extent the Option granted to Executive pursuant to Section 4(e)
hereof has vested prior to the date of Executive’s termination the Option shall
remain exercisable with respect to such vested portion of the Option for a
period of six months following Executive’s termination, (iv) to the extent the
Option granted to Executive pursuant to Section 4(e) hereof has not vested prior
to the date of Executive’s termination the Option will terminate with respect to
such unvested portion of the Option as of the date of such termination and will
be of no further force and effect, and (v) Executive will forfeit all unvested
restricted stock (and/or cash equivalent, if any) granted to Executive pursuant
to Section 3(b)(ii) and the Restricted Stock granted pursuant to Section 4(f)
hereof.
     (c) Death. In the event Executive’s employment as the Company’s President
and Chief Executive Officer is terminated as a result of Executive’s death,
(i) Executive’s estate or Executive’s duly designated beneficiaries shall be
entitled to payment of any Base Salary payable through the date of Executive’s
death and any Earned Bonus which remains unpaid as of the date of Executive’s
death, (ii) Executive’s estate or Executive’s duly designated beneficiaries
shall be entitled to a pro rata amount of the Target Bonus (based on the Base
Salary at the time of death) for the fiscal year in which he dies, (iii) the
Option granted under Section 4(e) hereof and the restricted stock (and/or cash
equivalent, if any) granted under Section 3(b)(ii) and the Restricted Stock
granted pursuant to Section 4(f) hereof shall become fully vested and, if
applicable, exercisable, with the Option remaining exercisable until the earlier
of (A) three years from the date of death and (B) the end of the remaining
stated exercise term of the Option, and (iv) Executive’s estate or Executive’s
duly designated beneficiaries shall continue to be entitled

 



--------------------------------------------------------------------------------



 



to any deferred compensation and other unpaid amounts and benefits earned and
vested prior to Executive’s death. If Executive’s Family Members have medical
and dental coverage on the date of such termination under a group health plan
sponsored by the Company, the Company will reimburse such Family Member for the
total applicable premium cost for medical and dental coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986, 29 U.S.C.
Sections 1161-1168; 26 U.S.C. Section 4980B(f), as amended, and all applicable
regulations (referred to collectively as “COBRA”) for such Family Members for a
period of up to thirty-six (36) months commencing on the date of such
termination; provided the Company shall have no obligation to reimburse such
Family Members for the premium cost of COBRA coverage as of the date they become
eligible to obtain comparable benefits from another employer.
     (d) Disability. Upon termination of Executive’s employment as the Company’s
President and Chief Executive Officer on account of Executive’s disability
pursuant to Section 9(a)(ii) hereof, (i) Executive shall be entitled to payment
of any Base Salary payable through the commencement of long term disability
payments to Executive under any plan provided or paid for by the Company and any
Earned Bonus which remains unpaid as of the date of the termination of
employment, (ii) Executive shall be entitled to a pro rata amount of the Target
Bonus (based on the Base Salary at the time of such termination) for the fiscal
year in which his employment is terminated, (iii) Executive shall be entitled to
all compensation and benefits to which Executive is entitled pursuant to the
Company’s disability policies in effect as of the date of Executive’s
termination, (iv) the Option granted under Section 4(e) hereof and the
restricted stock (and/or cash equivalent, if any) granted under Section 3(b)(ii)
and the Restricted Stock granted pursuant to Section 4(f) hereof shall become
fully vested and, if applicable, exercisable, with the Option remaining
exercisable until the earlier of (A) three years from the date of such
termination of Executive’s employment on account of Executive’s disability and
(B) the end of the remaining stated exercise term of the Option; and
(v) Executive shall continue to be entitled to any deferred compensation and
other unpaid amounts and benefits earned and vested prior to or as a result of
Executive’s termination. If Executive and his Family Members have medical and
dental coverage on the date of such termination under a group health plan
sponsored by the Company, the Company will reimburse Executive for the total
applicable premium cost for medical and dental coverage under COBRA for
Executive and his Family Members for a period of up to eighteen (18) months
commencing on the date of such termination; provided the Company shall have no
obligation to reimburse Executive and his Family Members for the premium cost of
COBRA coverage as of the date they become eligible to obtain comparable benefits
from another employer.
     (e) Voluntary Resignation. In the event Executive voluntarily terminates
his employment as the Company’s President and Chief Executive Officer, other
than for Good Reason, or delivers to the Company a notice of non-renewal of this
Agreement pursuant to Section 2 hereof, (i) Executive shall be entitled to
receive payment of any Base Salary payable through the date of termination and
any Earned Bonus which remains unpaid as of the date of termination,
(ii) Executive shall continue to be entitled to any deferred compensation and
other unpaid amounts and benefits earned and vested prior to Executive’s
termination, (iii) to the extent the Option granted to Executive pursuant to
Section 4(e) hereof has vested prior to the date of such termination the Option
shall remain exercisable with respect to such vested portion of the

 



--------------------------------------------------------------------------------



 



Option for a period of twelve months following such termination, (iv) to the
extent the Option granted to Executive pursuant to Section 4(e) hereof has not
vested prior to the date of such termination the Option will terminate with
respect to such unvested portion of the Option as of the date of such
termination and will be of no further force and effect, and (v) Executive will
forfeit all unvested restricted stock (and/or cash equivalent, if any) granted
to Executive pursuant to Section 3(b)(ii) and all unvested Restricted Stock
granted pursuant to Section 4(f) hereof.
     (f) Termination Without Cause or For Good Reason In Connection With A
Change in Control. In the event the Company terminates Executive’s employment as
the Company’s President and Chief Executive Officer without Cause pursuant to
Section 9(a)(iv) hereof or Executive terminates such employment for Good Reason
pursuant to Section 9(c) hereof within the period which commences ninety
(90) days before and ends two (2) years following a Change in Control, in lieu
of the provisions of Section 10(a) hereof,
     (i) Executive shall receive a lump sum cash payment equal to the sum of
(1) any Base Salary payable through the date of termination and any Earned Bonus
which remains unpaid as of the date of termination, (2) the pro rated portion of
the Target Bonus (based on the Base Salary at the time of such termination or,
if higher, at the time during the 12 months preceding the Change in Control) for
the period worked during the fiscal year in which such termination occurs, and
(3) the product of 6 and Executive’s annual rate of Base Salary at the time of
such termination (or, if higher, at any time during the 12 months preceding the
Change in Control);
     (ii) if Executive and his Family Members have medical, dental and vision
coverage on the date of such termination under a group health plan sponsored by
the Company, then, for the first six (6) years following the date of such
termination, the Company will pay the full cost of continuing at least
comparable medical, dental and vision coverage for the Executive and his covered
Family Members and the full cost of continuing at least comparable term life and
long-term disability insurance benefits; provided, that the Company shall have
no obligation to pay for coverage if and to the extent the Executive and his
Family Members become entitled to receive comparable benefits from and at the
expense of a subsequent employer; and
     (iii) Executive shall continue to be entitled to any deferred compensation
and other unpaid amounts and benefits earned and vested prior to Executive’s
termination.
     In the event the Executive becomes entitled to payments and/or the
accelerated vesting of the Option and/or restricted stock under this Section
10(f) or Section 10(h) or any other payments or benefits which are deemed to
contingent upon a change in ownership or control pursuant to Section 280G of the
Internal Revenue Code (“Code”), the Company shall cause its independent auditors
promptly to review, at the Company’s expense, the applicability of Section 4999
of the Code to such payments and/or vesting. If such auditors shall determine
that any payment or distribution of any type by the Company to Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Total Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional cash payment (a “Gross-Up
Payment”) within 30 days of such determination equal to an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to

 



--------------------------------------------------------------------------------



 



such taxes), including any Excise Tax, imposed upon the Gross-Up Payment,
Executive would retain an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Total Payments. For purposes of the foregoing determination,
Executive’s tax rate shall be deemed to be the highest statutory marginal state
and Federal tax rate (on a combined basis) (including his share of F.I.C.A. and
Medicare taxes) then in effect. If no determination by the Company’s auditors is
made prior to the time a tax return reflecting the Total Payments is required to
be filed by Executive, Executive will be entitled to receive a Gross-Up Payment
calculated on the basis of the Total Payments reported by Executive in such tax
return, within 30 days of the filing of such tax return. In all events, if any
tax authority determines that a greater Excise Tax should be imposed upon the
Total Payments than is determined by the Company’s independent auditors or
reflected in Executive’s tax return pursuant to this Section 10(f), the
Executive shall be entitled to receive the full Gross-Up Payment calculated on
the basis of the amount of Excise Tax determined to be payable by such tax
authority from the Company within 30 days of such determination.
     (g) All payments made to Executive under any of the subsections of this
Section 10 which are based upon Executive’s salary or Bonus shall be made at or
as soon as practicable after the termination of Executive’s employment.
     (h) Notwithstanding anything to the contrary contained herein or in any
other agreement or plan, immediately prior to the occurrence of a Change of
Control, the Option granted under Section 4(e) hereof and the restricted stock
(and/or cash equivalent, if any) granted under Section 3(b)(ii) and the
Restricted Stock granted pursuant to Section 4(f) hereof shall become fully
vested and, if applicable, exercisable, it being understood that Executive will
be entitled to participate in such transaction with respect to all of the shares
covered by such awards.
     (i) Notwithstanding anything to the contrary contained herein, if
Executive’s employment with the Company terminates or is deemed terminated
before the payment in full of the $412,500 guaranteed minimum bonus for 2005
(described in Section 4(b) hereof) and the Consulting Agreement Payments
(determined under Section 3(b) hereof), then, unless Executive’s employment is
terminated by him voluntarily without Good Reason or by the Company for Cause,
the Executive shall be entitled to receive from the Company (1) the full amount
of the guaranteed minimum bonus promptly after the termination of his
employment, and (2) the balance of the Consulting Agreement Payments as and when
they would have been payable if Executive’s employment with the Company had
continued.
     11. Miscellaneous.
     (a) Entire Agreement. This Agreement (including the exhibits, schedules and
other documents referred to herein) contains the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes any
prior understandings, agreements or representations, written or oral, relating
to the subject matter hereof.
     (b) Counterparts. This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement, and any party hereto may execute this
Agreement by signing any such counterpart.

 



--------------------------------------------------------------------------------



 



     (c) Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provision of this Agreement will not be affected or
impaired thereby.
     (d) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (e), successors and
assigns. The Company will require its successors to expressly assume its
obligations under this Agreement.
     (e) Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable
(including by operation of law) by either party without the prior written
consent of the other party to this Agreement, except that the Company may,
without the consent of the Executive, assign its rights and obligations under
this Agreement to any corporation, firm or other business entity with or into
which the Company may merge or consolidate, or to which the Company may sell or
transfer all or substantially all of its assets, or of which 50% or more of the
equity investment and of the voting control is owned, directly or indirectly,
by, or is under common ownership with, the Company. After any such assignment by
the Company, and provided that such assignment arises by operation of law or
involves an express written assumption by the assignee, the Company shall be
immediately released and discharged from all further liability hereunder and
such assignee shall thereafter be deemed to be the Company for the purposes of
all provisions of this Agreement.
     (f) Modification, Amendment, Waiver or Termination. No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement. No delay on the part of the Company in exercising any right hereunder
shall operate as a waiver of such right. No waiver, express or implied, by the
Company of any right or any breach by Executive shall constitute a waiver of any
other right or breach by Executive.
     (g) Notices. All notices, consents, requests, instructions, approvals or
other communications provided for herein shall be in writing and delivered by
personal delivery, overnight courier, mail, electronic facsimile or e-mail
addressed to the receiving party at the address set forth herein. All such
communications shall be effective when received.
Address for the Executive:

 



--------------------------------------------------------------------------------



 



Address for the Company:
Enzon Pharmaceuticals, Inc.
685 Route 202/206
Bridgewater, New Jersey 08807
Attn: General Counsel
Any party may change the address set forth above by notice to each other party
given as provided herein.
     (h) Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
     (i) Governing Law. ALL MATTERS RELATING TO THE INTERPRETATION,
CONSTRUCTION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW JERSEY, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PROVISIONS THEREOF.
     (j) Resolution of Certain Claims — Injunctive Relief. The Executive
acknowledges that it would be difficult to fully compensate the Company for
damages resulting from any breach by him of the provisions of this Agreement.
Accordingly, the Executive agrees that, in addition to, but not to the exclusion
of any other available remedy, the Company shall have the right to enforce the
provisions of Sections 5 through 8 or 9(f) by applying for and obtaining
temporary and permanent restraining orders or injunctions from a court of
competent jurisdiction without the necessity of filing a bond therefor, and
without the necessity of proving actual damages, and the Company shall be
entitled to recover from the Executive its reasonable attorneys’ fees and costs
in enforcing the provisions of Sections 5 through 8 or 9(f).
     (k) Arbitration. Except as otherwise specifically provided for hereunder,
any claim or controversy arising out of or relating to this Agreement or the
breach hereof shall be settled by arbitration in accordance with the laws of the
State of New Jersey. Such arbitration shall be conducted in the State and City
of New Jersey in accordance with the rules then existing of the American
Arbitration Association which pertain to employment disputes. Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. In the event of any dispute arising under this Agreement,
the respective parties shall be responsible for the payment of their own legal
fees and disbursements.
     (l) Third-Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.
     (m) Withholding Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Employment Agreement as of the date first written above.

          ENZON PHARMACEUTICALS, INC.    
 
       
By:
 
/s/ Goran A. Ando
    Name: Goran A. Ando     Title: Director and Chairman, Compensation Committee
   
 
        EXECUTIVE:    
 
  /s/ Jeffrey H. Buchalter            Jeffrey H. Buchalter    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NON-QUALIFIED STOCK OPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RESTRICTED STOCK AWARD AGREEMENT

 